                                                       1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Tanya N. Lewis, Esq. (NV Bar No. 8855)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: rperkins@swlaw.com
                                                       5          tlewis@swlaw.com
                                                       6   Attorneys for Plaintiffs Wells Fargo Bank,
                                                           N.A., and Federal National Mortgage
                                                       7   Association
                                                       8
                                                       9
                                                                                         UNITED STATES DISTRICT COURT
                                                      10
                                                                                                 DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           WELLS FARGO BANK, N.A.; FEDERAL
Snell & Wilmer




                                                      13   NATIONAL MORTGAGE ASSOCIATION;                        Case No. 2:17-cv-01496-RFB-NJK
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                           Plaintiffs,                   STIPULATION AND ORDER TO
                               L.L.P.




                                                                                                                 DISMISS CASE
                                                      15   vs.
                                                      16   ELKHORN HIGH NOON HOMEOWNERS
                                                           ASSOCIATION, a Nevada Non-Profit
                                                      17   Corporation; and NEVADA ASSOCIATION
                                                           SERVICES, INC., a Nevada Corporation;
                                                      18
                                                                                   Defendants.
                                                      19
                                                      20          It is hereby stipulated and agreed by and between Plaintiff Wells Fargo Bank, N.A. and
                                                      21   Federal National Mortgage Association (“Fannie Mae”), through their respective counsel, the law
                                                      22   firm of Snell & Wilmer L.L.P., and Defendant Elkhorn High Noon Homeowners Association
                                                      23   (“Elkhorn HOA”), through its attorneys, Colli McKiever of Boyack Orme & Anthony, as
                                                      24   follows:
                                                      25          1.        The parties agree that this case should be dismissed as to Elkhorn HOA with
                                                      26   prejudice. A Clerk’s Entry of Default has been entered against the other named defendant in the

                                                      27   caption, Nevada Association Services, Inc. ECF No. 14. But Plaintiffs have yet to move for default

                                                      28   judgment against the defendant. The case will therefore proceed against Nevada Association

                                                           Services, Inc.
                                                                                                           -1-
                                                       1           2.      Each party shall bear its own attorneys’ fees and costs associated with this action.
                                                       2           3.      Title to the real property located at 9148 Forest Willow #101, Las Vegas, NV
                                                       3   89149, APN 125-20-112-208 (“the Property”) is quieted, with respect to the interests of the
                                                       4   stipulating parties, to Wells Fargo.
                                                       5          4.       On or about November 9, 2012, the HOA foreclosed the HOA Lien and acquired this
                                                       6   property via credit bid ("HOA Foreclosure Sale").

                                                       7
                                                                  5.       The Deed of Trust, recorded with the Clark County Recorder’s Office on August
                                                       8
                                                           31, 2005, as Instrument No. 20050831-0003545, later assigned to Wells Fargo in an assignment
                                                       9   recorded with the Clark County Recorder’s Office on August 4, 2011 as Instrument No.
                                                      10   201108040003103 (“the Fannie Mae Deed of Trust”), survived the HOA Foreclosure Sale, and
                                                      11   remains an encumbrance against the Property. The Fannie Mae Deed of Trust was in effect, in
                                                      12   place, and survived any purported foreclosure sale by the HOA.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          6.       Elkhorn HOA consents to the foreclosure sale of the Property under the Deed of
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Trust if the Loan remains unpaid and/or otherwise in default. Elkhorn HOA further agrees not to
                               L.L.P.




                                                      15   oppose any foreclosure proceedings on the Property brought by Wells Fargo, Fannie Mae, or
                                                      16   anyone else, and to the extent consent by Elkhorn HOA is required, agrees to promptly provide
                                                      17   such consent.
                                                      18           7.      The notice of lis pendens filed against the Property is expunged.
                                                      19
                                                           Dated this 4th day of February, 2019                Dated this 4th day of February, 2019
                                                      20
                                                           SNELL & WILMER L.L.P.                               BOYACK ORME & ANTHONY
                                                      21

                                                      22   /s/ Tanya N. Lewis                                  /s/ Colli C. McKiever
                                                                                                               Edward D. Boyack (NV Bar No. 5229)
                                                      23   Robin E. Perkins, Esq. (NV Bar No. 9891)            Colli C. McKiever (NV Bar No. 13724)
                                                           Tanya N. Lewis, Esq. (NV Bar No. 8855)              7432 W. Sahara Avenue
                                                      24   3883 Howard Hughes Parkway, Suite 1100              Las Vegas, Nevada 89117
                                                           Las Vegas, NV 89169
                                                      25                                                       Attorneys for Defendant Elkhorn High
                                                           Attorneys for Plaintiffs Wells Fargo Bank,          Noon Homeowners Association
                                                      26   N.A., and Federal National Mortgage
                                                           Association
                                                      27

                                                      28

                                                                                                            -2-
                                                       1                                                  ORDER

                                                       2           1.       The parties agree that this case should be dismissed as to Elkhorn HOA with

                                                       3   Clerk’s Entry of Default has been entered against the other named defendant in the caption, Nevada
                                                       4   Association Services, Inc. ECF No. 14. But Plaintiffs have yet to move for default judgment against
                                                       5   the defendant. The case will therefore proceed against Nevada Association Services, Inc.
                                                       6           2.       Each party shall bear its own attorneys’ fees and costs associated with this action.

                                                       7           3.       Title to the real property located at 9148 Forest Willow #101, Las Vegas, NV.

                                                       8   89149, APN 125-20-112-208 (“the Property”) is quieted, with respect to the interests of the

                                                       9   stipulating parties, to Wells Fargo..

                                                      10          4.        On or about November 9, 2012, the HOA foreclosed the HOA Lien and acquired

                                                      11   this property via credit bid ("HOA Foreclosure Sale").

                                                      12          5.        The Deed of Trust, recorded with the Clark County Recorder’s Office on August
             3883 Howard Hughes Parkway, Suite 1100




                                                           31, 2005, as Instrument No. 20050831-0003545, later assigned to Wells Fargo in an assignment
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                           recorded with the Clark County Recorder’s Office on August 4, 2011 as Instrument No.
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   201108040003103 (“the Fannie Mae Deed of Trust”), survived the HOA Foreclosure Sale, and

                                                      16   remains an encumbrance against the Property. The Fannie Mae Deed of Trust was in effect, in

                                                      17   place, and survived any purported foreclosure sale by the HOA.

                                                      18          5.        Elkhorn HOA consents to the foreclosure sale of the Property under the Deed of

                                                      19   Trust if the Loan remains unpaid and/or otherwise in default. Elkhorn HOA further agrees not to

                                                      20   oppose any foreclosure proceedings on the Property brought by Wells Fargo, Fannie Mae, or

                                                      21   anyone else, and to the extent consent by Elkhorn HOA is required, agrees to promptly provide

                                                      22   such consent.

                                                      23         6.        The notice of lis pendens filed against the real property is expunged.

                                                      24

                                                      25         IT IS SO ORDERED.

                                                      26                                                      ________________________________
                                                                                                             RICHARD F. BOULWARE, II
                                                      27                                                     81,7('67$7(6DISTRICT JUDGE
                                                      28                                                                     5 , 2019.
                                                                                                             DATED February BBBB

                                                                                                            -3-
                                                       1
                                                           Respectfully submitted by:
                                                       2
                                                           SNELL & WILMER L.L.P.
                                                       3

                                                       4   /s/ Tanya N. Lewis
                                                           Robin E. Perkins, Esq.
                                                       5   Nevada Bar No. 9891
                                                           Tanya N. Lewis, Esq.
                                                       6   Nevada Bar No. 8855
                                                           SNELL & WILMER L.L.P.
                                                       7   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       8   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       9
                                                           Attorneys for Plaintiffs Wells Fargo Bank,
                                                      10   N.A., and Federal National Mortgage
                                                           Association
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -4-
                                                       1                                   CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO DISMISS CASE with the Clerk of Court for the U.S. District Court, District
                                                       4   of Nevada by using the Court’s CM/ECF system. Participants in the case who are registered
                                                       5   CM/ECF users will be served by the CM/ECF system.
                                                       6            DATED: February 4, 2019
                                                       7
                                                                                                      /s/ Susan Ballif
                                                       8                                              An Employee of SNELL & WILMER L.L.P.
                                                           4832-2546-6715
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -5-
